Martin, J.
delivered the opinion of the court. The appellant has utterly neglected to place this case before us, (by a bill of exceptions, or statement of facts,) in such a manner as to authorise us to reverse the judgment. The evidence was not taken down, and there is no certificate of the judge.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs of both courts, and that the plaintiff recover ten per cent on the sum allowed, for his damages on account of the frivolous appeal.